                                                        United
        Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20  PageStates
                                                                 1 of 59District Court
                                                          District of Connecticut
                                                                  FILED AT         HARTFORD

                                       D Cause of Action
                                                                -.....,_..-f-+~~...C::::?,-..,,.,---20.2t

I provide the following particulars:

   1. My name is Krystal Underhill and I reside at 1029 Main Street, Stratford, CT
   06615.
   2. The respondent is Yale University located in New Haven, CT.
   3. Respondent employs more than fifteen (15) employees.
   4. I began my employment with the respondent in October 2015.
   5. My position was professional revenue analyst and my work location was on
   George Street in New Haven until in or about July 2017 when a reorganization took
   place.
   6. I was reassigned to an office located on Church Street South in New Haven
   within the medical coding and billing department. Management changed and I began
   reporting to Teresa Carty.
   7. In September 2017, I met with Carty to discuss concerns I had with the dynamics
   of the team and what my role was within the department.
   8. Prior to Carty becoming my supervisor, I had no documented performance or
   conduct issues as an employee.
   9. In early 2018, things became increasingly hostile in the department.
   10. Carty accused me of being angry and accused me of staring at her. When I
   denied I was staring at her and said I was listening to her, she argued that I was
   intentionally staring at her as a means of intimidating her.
   11. On February 21, 2018, Carty called me in regarding personal time off (PTO)
   requests. Specifically, I had requested February 22 and 23, 2018 off because I had
   received surprise tickets for my birthday on February 21, 2018.
   12. Carty said the training was scheduled for the clerical and technical staff that she
   wanted me to participate in on those days.
   13. I informed her I would take the time regardless of her approval.
   14. She then said she would talk to the George Street office to see if the training
   could be done that day.
   15. Carty said the training could happen that day and I explained I had another
   meeting.
   16. She told me she would drag me there if need be.
   17. She wanted me to walk over to George Street with her and I responded I knew
   how to get there, while standing on gold street.
   18. On February 26, 2018 I was called into a meeting with Carty and Joyce Dupee,
   director of the department. Carty asked me if I had anything to say since I had so
   much to say on February 21, 2018. She said she could not allow me back on the
   floor until I could agree there would be no outbursts.
   19. Dupee interjected that I had come in ten minutes late for the meeting. She said I
   was not following protocol for requesting PTO time and needed to do it two weeks in
   advance of a date.
   20. I told Dupee that Carty did not practice that and did not require it from others.
   21. In the February 26, 2018 meeting, Dupee accused me of pushing her into
   Carty's office on February 1, 2018.
    Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 2 of 59



22. I did not push Dupee and this accusation had not been raised until February 26,
2018, nearly a month after the alleged incident.
23. I did request Dupee meet with Carty and me on February 1, 2018, but I did not
push her into Carty's office.
24. On or about March 28, 2018, I was interviewed in the course of an investigation
regarding a group photograph of department staff that Carty and another employee,
Krista Rubino, had had their faces marked up or crossed out in the picture.
25. I felt the interviewer's questions were biased towards me when I was asked what
my relationship was with Carty and whether I had issues with Carty.
26. I felt as if I was being accused of marking up the picture.
27. I left the office to speak to human resources and spoke with a representative
named Lori (last name unknown). I was very upset and discussed numerous
negative interactions with Carty since she became my supervisor. Barbara Escobar,
human resources, came in and said this was not an appropriate forum for this.
28. Escobar told me to return to my work area.
29. I did and Carty called me to her office. She was asking me where I had been.
30. I was visibly upset and I excused myself.
31. Later, I got an invite to meet with her and declined it.
32. Carty insisted I meet with her that day and I explained I was not comfortable and
that I really could not meet with her today, but I would meet with her the following
day.
33. Later that day, she handed me an envelope with a written warning in it.
34. Carty said she wanted to give it to me face to face but I refused to meet with
her.
35. The warning cited me for unsatisfactory performance, accused me of raising my
voice and using profanity on February 26, 2018 and said I had been excessively
tardy, was not following instructions or department policy for time off requests
and that I had left my desk for forty-five minutes and then refused to explain where I
had been.
36. This was retaliation for my having complained to Lori in human resources about
my interactions with Carty which is where I had been for forty-five minutes.
37. On or about May 1, 2018 I spoke to the Office of Equal Opportunity about being
targeted based on my race and color.
38. Carty had accused me of being angry, like the stereotypical angry black woman,
and of staring at her in an intentional way of intimidation when I had only been
actively listening to her when she was speaking to me.
39. Carty also spoke to me in a belittling way.
40. On May 9, 2018, a diagram was shown to staff at a meeting in the second
phase of restructuring. (See Exhibit A)
41. My position was not noted and I questioned Dupee and was told I was not part
of the meeting because I was not a certified coder.
42. From the first phase of reorganization, I was the only one left at Church Street
South.
43. Profile variance team members were reassigned to George Street in September
2017. Clerical and technical staff was reassigned to George Street in April 2018.
     Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 3 of 59



44. On or about May 23, 2018 I spoke to Carty about another manager addressing
me in an inappropriate manner. Diana Maclennan had banged her fists on my desk
and shouted at me. after meeting with Carty and Maclennan, I called the Office of equal
opportunity and spoke with Johnathan bailey and was advise to speak with my supervisor regarding
concerns.
45. Carty justified Maclennan's behavior rather than addressing my issues.
46. On May 31, 2018 I was called in to a round table meeting with human resources.
Two human resource generalists were present, Denise Jenkins and Escobar along
with Carty and Dupee.
4 7. I was accused of not collaborating well with other teams in the practice. Carty
said I had acted in appropriately in two meetings that took place on April 6 and 16,
2018.
48. I had not been spoken to regarding my alleged inappropriate behavior on April 6
or 16 prior to this meeting.
49. On or about June 14, 2018 I notified respondent of my pregnancy. I was then
called in and terminated on June 18, 2018. (Exhibit B)
50. I believe my termination was based in whole or part on my race (African
American), color (black), my sex (female and pregnancy and in retaliation for my
complaints of unfair and discriminatory treatment.
51. Respondent intended to get rid of me before the new fiscal year and that is why
my position was not represented on the reorganization diagram revealed to staff on
May 9, 2018.
52. During my employment under the supervision of Carty, I was asked to prepare
policy and procedures for my job duties.
53. Prior to the July 2017 reorganization, only I and my former supervisor knew how
to complete the duties and functions of my position.
54. Carty had me draft policy and procedures so my duties could be reassigned to
others and I could be eliminated.
55. I was the only African American professional left in the department at the time I
was terminated.
56. I had actively been seeking an alternative position in the Orthopedics and
Rehabilitation Department and had been to three interviews. (see Exhibit C)
57. By terminating my employment, I was disqualified for hire in any other
department within respondent's organization.
58. Notably, respondent did not challenge my eligibility for unemployment.
59. Respondent did not have a legitimate reason for terminating me.
60. My termination was based on discrimination and in retaliation for my opposition
to discrimination in the workplace.

61. On June 29, 2018 I filed a complaint to the EEOC (SeeExhibit D).


62. On July 11, 2018 I received a response from EEOC and a scheduled intake visit
    for August 13, 2018 (See Exhibit E).
63. On August 22, 2018 Affidavit if Illegal Discrinatory Practice filed Case no:
    1930138 ( See Exhibit F).
    Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 4 of 59




64. On October 9,2018 I was informed Yale University was servered on Aug 27· 2018
    and requested a an extension. ( see exhibit G)
65. On November 9, 2018 I sent email with 6 attachments -with a response to Yale
    University allegations.See exhibit H)
66. On Jan 15, 2019 Mediation was scheduled ( See exhibit I)
67. In July 2019 I sent recordings to EEOC reprenstative as proof I was not angry or
    upset or Irate while dealing with the Supervisor Terry or Diriector Joyce.
    Additionally to show relevance to the fact finding proceedings ( see Exhibit J)
68.On September 17, 2019 Fact finding interview
69. December 3, 2019 Draft Summary presented by EEOC. (see Exhibit K)
70. December 13, 2019 I sent a letter to refute the "no reasonable cause summary"
    and state why my recordings should be included in the facts of this case. (See
    exhibit L)
71. The first week of February I received a Dismissal and Notice of Rights letter from
    the Boston office, letter dated 1/27/2020.(see Exhibit M)
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 5 of 59




               Exhibit A
                                    Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 6 of 59


           Update 4/3/2018-Yale Medicine
                                                                                                                                                                                      ,,
    Centralized Coding and Billing Structure
                                                                                       Director
                                                                                 Billing and Coding
                                                                                  Yale Medicine




                                                                                  Associate Director
                                                                                  Billing and Coding
\                                                                                   Yale Medicine




                     I                                                                                                         I
                                                                                                                                                                                 .
                                      I
                 Manager                             Manager                         Manager                               Manager
                 Teaml                               Team2                           Team3                                 Team4                   ",].!!J)i1t1f}t·.::J.1
                                                                                                                                                                 ',
                                                                                                                                                    '

                                                                                                                                                   -·-------·               .·   ..
                     I                                                                                                         I
                                                    (20 staff)
                 (18 staff)                                                           (20 staff)                                                  Dermatology
                                                Anesthesia coders                                                           (16 staff)
             Neurology coders                                                 Internal Medicine coders                                         Emergency Medicine
                                                 Surgery coders                                                         Ob/Gyn coders               Genetics
           Neurosurgery coders                                                    Pediatrics coders
          Ophthalmology coders                       floater                                                        Radiology & Bl coders        lab Medicine
                                                                                      fin·••~•
            Orthopedics coders                                                                                         Pathology coders        Radiation Oncology
              Urology coders                                                                                       Child Study Center coders
                YCCcoders                                                                                              Psychiatry coders
        YM MultiSpecialty- Stamford


    ·-·-·-·-·J ________ ,                 r-·-·---·- ---------            :-:~~:--. - . - . - . - - . - . -.
                                                                          I
                                                                                                               r·-·-·-·-l _______ _
                                                                          I
          Coding/Billing Analysts             Coding/Billing Analy;ts j        Coding/Billing Analysts !            Coding/Billing Analysts
                    (3)                                 (3)           I                 (3)            I                      (4)
                                          •                           I
    I                                     I                           •   I
    •                                 I   •                           I   .                                I
    L--·-·-·-·-·-·-·-·-·                  L--·-·-·-·-·-·-·-·              L--·-·-·-·-·-·-·-·                   )   _____ -·-· -·-·-·-·_;
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 7 of 59




               Exhibit B
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 8 of 59




               Exhibit C
~----~· --
                       Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 9 of 59
  11/8/2018                                              Mail- chi_chi106@hotmail.com


    RE: Ortho Analyst Interview:- Mary Henwood & Joanne Simiola

      Henwood, Mary <mary.henwood@yale.edu>
     Wed S/9/2018 1:44 PM

     To:krystal Underhill <chi_chi106@hotmail.com>;




   Thank you so much. we will be in touch. Mary


   From: krystal Underhill [mailto:chi_chi106@hotmail.com]
   Sent: Wednesday, May 9, 2018 12:56 PM
   To: Henwood, Mary <mary.henwood@yale.edu>
   Subject: Re: Ortho Analyst Interview- Mary Henwood & Joanne Simiola




   From: Henwood, Mary
   Sent: Tuesday, April 24, 2018 3:55 PM
   To: Henwood, Mary; chi chi106@hotmail.com; Simiola, Joanne
   Subject: Ortho Analyst Interview- Mary Henwood & Joanne Simiola
   When: Monday, April 30, 2018 2:15 PM-2:45 PM.
   Where: 47 College Street, 2nd floor office of the Chair




  http,c;://outlook.live,comlowa/?path=/mail/search                                     1/1
      11/8/2018                                                  Mail - chi_chi106@hotmail.com
                          Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 10 of 59
       RE: Ortho

         Henwood, Mary <mary.henwood@yale.edu>
        Wed 5/23/2018 6:43 PM


        To: krystal Underhill <chi_chi106@hotmail.com>;

        Cc:Thomas, Fallon <fallon.thomas@yale.edu>;




      Hi Krystal:

I
I,    Can you come in for an interview on the 31s t or the 1st ? I would like you to meet some of our Business office staff. Also
      please let me know if it is OK to have you meet Johanna Hartigan at YM? thanks much. mary
II
      From: krystal Underhill [mailto:chi_chi106@hotmail.com]
I     Sent: Wednesday, May 23, 2018 9:20 AM
      To: Henwood, Mary <mary.henwood@yale.edu>
      Cc: Thomas, Fallon <fallon.thomas@yale.edu>
      Subject: Re: Ortho


      Hi Mary



      Yes i am still available, and thank you for contacting me back!!



      thank you

      Krystal




      From: Henwood, Mary <mary.henwood@yale.edu>
      Sent: Tuesday, May 22, 2018 11:38 PM
     To: chi chi106@hotmail.com
     Cc: Thomas, Fallon
     Subject: Ortho

     Hi There
     I hope you are doing well. I'm sorry for the delay in getting back to you again. We are still very interested in having you come
     back for an interview at Ortho. Are you still available? Please let me know if you want to chat. Thank you. Mary

     Sent from my iPhone
     Mary L. Henwood, MPH
     Director Finance & Administration
     Yaie Orthopaedics & Rehabilitation (Interim) &

     httrs://outlook.live.com/owa/?path=/mail/search                                                                                1/2
11/8/2018                                          Mail - chi_chi106@hotmail.com
                     Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 11 of 59
Yale Center for Musculoskeletal Care
Mobile/Text: 203-770-0813




                                                                                       2/2
 https://outlook.live.com/owa/?path=/mail/search
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 12 of 59




               Exhibit D
        Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 13 of 59



                                                                                 Krystal Underhill
                                                                                 1029 Main Street
                                                                     Stratford, Connecticut 06615
                                                                                    June 29, 2018


To Whom It May Concern:




I would like to file a complaint of Pregnancy and Racial discrimination against my former
employer Yale University/ Yale Medicine. In addition to the discriminatory practices I would
like to file a complaint regarding the retaliatory practices of this office. While in my role for
2017-2018 I have been harassed and retaliated against in succession without any help from
Human resources. On June 14, 2018 I filed a formal compliant with Yale Universities Equal
opportunity office, in hopes I could get some help with the harassment and retaliation.
Additionally I informed Human Resources I was pregnant and needed help with beginning paper
work for FMLA, due to my issues with morning sickness as at the time. I was told I would be
assisted the next week. Monday of the next week I was terminated from my role at Yale
Medicine.


I would like to provide fmiher details with documents and recordings of behavior by the
individuals involved. Please accept this letter as the start of my compliant. Please advise of my
next steps in this process.


Thank you


Krystal Underhill
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 14 of 59




                Exhibit E
              Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 15 of 59
                                                                                       State of Connecticut
                      COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES
                          West Central Region Office, 55 West Main Street, 2nd Floor, Suite 210, Waterbury, CT 06702
                                                                      p ~ & ~ a«d ~ &OJt aft Paiµe


July 11, 2018



Krystal Underhill
1029 Main Street
Stratford CT 06615
          '
RE:     INTAKE APPOINTMENT

Dear Krystal Underhill

This will confirm the scheduling of your intake appointment for
August 13, 2018 @ 2:00 in the ROWLAND STATE GOVERNMENT CENTER, 55 WEST
MAIN STREET, SUITE 210, WATERBURY, CT 06702.

Please arrive on time, as the intake appointment will last no more than two (2) hours and there
are other appointments directly after your appointment. In order to provide complainants with
equal time for their matter, please be brief and plan to conclude your appointment within one (1)
hour of commencing. If you cannot keep this appointment, please notify the undersigned
individual as soon as possible to reschedule.

Please be sure to bring photo identification or your license with you and this letter as you will
be required to show identification when entering the building. There is a charge for parking on the
green. Thank you for your anticipated cooperation.


Commission on Human Rights and Opportunities
West Central Reaional Office
Rowland State Government Center
55 West Main Street Suite 210
Waterbury, CT 06702




Encl.   Directions/Intake Checklist




                                          Main (203) 805-6530 ~ Fax (203) 805-6559
                      www.ct.gov/chro   ~ Toll
                                             Free in Connecticut (800) 477-5737 ~ TDD (203) 805-6579

                                    Affirmative Action/Equal Opportunity Employer
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 16 of 59




               Exhibit F
       Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 17 of 59


                           STATE OF CONNECTICUT
              COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES
               AFFIDAVIT OF ILLEGAL D              CTICE

DATE:   r /J.~--J, r                       CASE NO: 193013 7

My name is
Krystal Underhill
                                                              \

and I reside at
1029 Main Street, Stratford, CT 06615                                   RECEIVED
                                                                  STATE OF CONNECTICUT
My email address is chi_chi106@hotmail.com

The respondent is                                                       AUG !. 2 2018
Yale University

whose business address is                                    Comm. On Human Rights & Opportunitles ·
                                                                  WEST CENTRAL REGION
100 Church Street South, New Haven, CT 06519

The alleged discrimination took place in
New Haven, CT

I was
(X) terminated                                      ( ) not hired/not promoted
( ) suspended                               ( ) not rented a dwelling
( ) placed on probation                     (X) harassed ( )sexually harassed
() demoted                                  ( ) earning a different rate of pay
(X) warned                                  ( ) constructively discharged
( ) given a poor evaluation                 (X) retaliated against
( ) denied a raise                          ( ) denied a reasonable accommodation
( ) less trained                            ( ) delegated difficult assignments
() denied service (s)                       ( ) discriminated against in the terms/conditions
()other _ _ _ _ _ _ __                          of employment

On June 18, 2018

and believe that my

(X) race                                      ( ) national origin
(X) color                                     ( ) marital status
(X) sex { }male {X}female                     ( ) physical disability
(X) previous opposition, filing,              ( ) intellectual disability
   testimony or assistance                    () mental disability
() ancestry                                   ( ) religious creed ( ) creed
() age _ DOB:                 ( ) familial status


F103                                                                                  Issued 4/94
                                                                                Revised 9/20/2011
         Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 18 of 59
( ) religion                                ( ) sexual orientation
(X) pregnancy                                       ( ) learning disability
() alienage                                 ( ) lawful source of income
( ) gender identity or expression           ( ) genetic information
() other _

was/were in part a factor/factors in this action/these actions. I believe that the
respondent violated the following statutes and acts listed below, as amended, enforced


through CONN. GEN. STAT.§ 46a-58(a) if applicable:

(X) CONN. GEN. STAT.§ 46a-60(b)(1)                 (X) Title VII of the Civil Rights Act of
(X) CONN. GEN. STAT.§ 46a-60(b)(4)                 1964, 42 U.S.C § 2000e-2
()CONN.GEN. STAT.§ 46a-60(b)(5)                     {cite for 15 individuals employed}
(X) CONN. GEN. STAT.§ 46a-60(b)(7)( )( )()         ( ) Age Discrimination in Employment
() CONN. GEN. STAT.§ 46a-60(b)(8)( )( )()          Act of 1967, 29 U.S.C. §§ 621-634
()CONN.GEN. STAT.§ 46a-64( )()                     {cite for over 20 individuals employed}
()CONN.GEN. STAT.§ 46a-64a( )( )()                 ( ) Americans With Disabilities Act,
() CONN. GEN. STAT.§ 46a-70                        42 U.S.C. § 12101 et seq.
() CONN. GEN. STAT.§ 46a-71                        () Equal Pay Act of 1964, U.S.C. § 206
() CONN. GEN. STAT.§ 46a-80 ()                     ( ) Section 504 of the Rehabilitation Act
() CONN. GEN. STAT. § 46a-81 ( )( )()              of 1973
( )other_ _ _ _ _ _ _ _ _ __


I provide the following particulars:

       1. My name is Krystal Underhill and I reside at 1029 Main Street, Stratford, CT
           06615.
                                                                                         t/
       2. The respondent is Yale University located in New Haven, CT.
       3. Respondent employs more than fifteen (15) employees.
       4. I began my employment with respondent in October 2015.
       5. My position was professional revenue analyst and my work location was on
           George Street in New Haven until in or about July 2017 when a reorganization
          took place.
       6. I was reassigned to an office located on Church Street South in New Haven
          within the medical coding and billing department. Management changed and I
          began reporting to Teresa Carty.
       7. In September 2017, I met with Carty to discuss concerns I had with the dynamics
          of the team and what my role was within the department.
       8. Prior to Carty becoming my supervisor, I had no documented performance or
          conduct issues as an employee.
       9. In early 2018, things became increasingly hostile in the department.
       10. Carty accused me of being angry and accused me of staring at her. When I
          denied I was staring at her and said I was listening to her, she argued that I was
          intentionally staring at her as a means of intimidating her.
       11. On February 21, 2018 Carty called me in regarding personal time off (PTO)

F103                                                                                Issued 4/94
                                                                              Revised 9/20/2011
          Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 19 of 59
           requests. Specifically, I had requested February 22 and 23, 2018 off because I
           had received surprise tickets for my birthday on February 21, 2018.
       12. Carty said training was scheduled for the clerical and technical staff that she
           wanted me to participate in on those days.
       13. I informed her I would take the time regardless of her approval.
       14. She then said she would talk to the George Street office to see if the training
           could be done that day.
       15. Carty said the training could happen that day and I explained I had another
           meeting.
       16. She told me she would drag me there if need be.
       17. She wanted me to walk over to George Street with her and I responded I knew
           how to get there.
       18. On February 26, 2018 I was called into a meeting with Carty and Joyce Dupee,
           director of the department. Carty asked me if I had anything to say since I had so
           much to say on February 21, 2018. She said she could not allow me back on the
           floor until I could agree there would be no outbursts.
       19. Dupee interjected that I had come in ten minutes late for the meeting. She said
           I was not following protocol for requesting PTO time and needed to do it two
           weeks in advance of a date.
       20. I told Dupee that Carty did not practice that and did not require it from others.
       21. In the February 26, 2018 meeting, Dupee accused me of pushing her into
           Carty's office on February 1, 2018.
       22. I did not push Dupee and this accusation had not been raised until February 26,
           2018, nearly a month after the alleged incident.
       23. I oid request Dupee meet with Carty and me on February 1, 2018 but I did not
           push her into Carty's office.
       24. On or about March 28, 2018 I was interviewed in the course of an investigation
           regarding a group photograph of department staff that Carty and another
           employee, Krista Rubino, had had their faces marked up or crossed out in the
           picture.
       25. I felt the interviewers questions were bias towards me when I was asked what
           my relationship was with Carty and whether I had issues with Carty.
       26. I felt as if I was being accused of marking up the picture.
       27. I left the office to speak to human resources and spoke with a representative
           named Lori (last name unknown). I was very upset and discussed numerous
           negative interactions with Carty since she became my supervisor. Barbara
           Escobar, human resources, came in and said this was not an appropriate forum
           for this.
       28. Escobar told me to return to my work area.
       29. I did and Carty called me to her office. She was asking me where I had been.
       30. I was visibly upset and I excused myself.
       31. Later, I got an invite to meet with her and declined it.
       32. Carty insisted I meet with her that day and I explained I was not comfortable and
           that I really could not meet with her today, but I would meet with her the following
           day.
       33. Later that day, she handed me an envelope with a written warning in it.
       34. Carty said she wanted to give it to me face to face but I refused to meet with
           her.

F103                                                                                  Issued 4/94
                                                                                Revised 9/20/2011
          Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 20 of 59
       35. The warning cited me for unsatisfactory performance, accused me of raising my
          voice and using profanity on February 26, 2018 and said I had been excessively
          tardy, was not following instructions or department policy for time off requests
          and that I had left my desk for forty-five minutes and then refused to explain
          where I had been.
       36. This was retaliation for my having complained to Lori in human resources about
          my interactions with Carty which is where I had been for forty-five minutes.
       37. On or about May 1, 2018 I spoke to the Office of Equal Opportunity about being
          targeted based on my race and color.
       38. Carty had accused me of being angry, like the stereotypical angry black woman,
          and of staring at her in an intentional way of intimidation when I had only been
          actively listening to her when she was speaking to me.
       39. Carty also spoke to me in a belittling way.
       40. On May 9, 2018, a diagram was shown to staff at a meeting on a second phase
          of restructuring.                           ·
       41. My position was not noted and I questioned Dupee and was told I was not part
          of the meeting because I was not a certified coder.
       42. From the first phase of reorganization, I was the only one left at Church Street
          South.
       43. Profile variance team members were reassigned to George Street in September
          2017. Clerical and technical staff was reassigned to George Street in April 2018.
       44. On or about May 23, 2018 I spoke to Carty about another manager addressing
           me in an inappropriate manner. Diana Maclennan had banged her fists on my
          desk and shouted at me. after meeting with Carty and Maclennan, I called the Office of equal
           opportunity and spoke with Johnathan bailey and was advise to speak with my supervisor regarding
           concerns.
         5. Carty justified Maclennan's behavior rather than addressing my issues.
       46. On May 31, 2018 I was called in to a round table meeting with human
           resources. Two human resource generalists were present, Denise Jenkins and
           Escobar along with Carty and Dupee.
       4 7. I was accused of not collaborating well with other teams in the practice. Carty
           said I had acted in appropriately in two meetings that took place on April 6 and
            16,2018.
       48. I had not been spoken to regarding my alleged inappropriate behavior on April 6
           or 16 prior to this meeting.
       49. On or about June 14, 2018 I notified respondent of my pregnancy. I was then
           called in and terminated on June 18, 2018.
       50. I believe my termination was based in whole or part on my race (African
           American), color (black), my sex (female and pregnancy and in retaliation for my
           complaints of unfair and discriminatory treatment.
       51. Respondent intended to get rid of me before the new fiscal year and that is why
           my position was not represented on the reorganization diagram revealed to staff
           on May 9, 2018.
       52. During my employment under the supervision of Carty, I was asked to prepare
           policy and procedures for my job duties.
       53. Prior to the July 2017 reorganization, only I and my former supervisor knew how
           to complete the duties and functions of my position.
       54. Carty had me draft policy and procedures so my duties could be reassigned to


F103                                                                                                Issued 4/94
                                                                                              Revised 9/20/2011
          Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 21 of 59

          others and I could be eliminated.
       55. I was the only African American professional left in the department at the time I
          was terminated.
       56. I had actively been seeking an alternative position in the Orthopedics and
          Rehabilitation Department and had been to three interviews.
       57. By terminating my employment, I was disqualified for hire in any other
          department within respondent's organization.
       58. Notably, respondent did not challenge my eligibility for unemployment.
       59. Respondent did not have a legitimate reason for terminating me.
       60. My termination was based on discrimination and in retaliation for my opposition
          to discrimination in the workplace.

I request the Connecticut Commission on Human Rights and Opportunities investigate
my complaint, secure for me my rights as guaranteed to me under the above cited laws
and secure for me any remedy to which I may be entitled.

Krystal Underhill, being duly sworn, on oath, states thats/he is the Complainant herein;
that s/he has read the foregoing complaint and knows the content thereof; that the
same is true of her/his own knowledge, except as to the matter herein stated on
information and belief and that as to these matters s/he believes the same to be true.




Subscribed and sworn to before me this        c±) nc-J   day of   ~ <, ~         , 20   I   Y.

                                                                                            \.


                                         ~~~bli~,0
                                           My commission expires: JO /.31 ft :r




Fl03                                                                                Issued 4/94
                                                                              Revised 9/20/2011
  'EEOC Form S (11/09)             Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 22 of 59
                                                                                                                          Charge Presented To:                    Agency(ies) Charge No(s):
                          CHARGE OF DISCRIMINATION
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                                           ~EPA
             Statement and other information before completing this form.
                                                                                                                            0     EEOC

                                                      State of Connecticut Commission on Human Rights                           & Opportunities        - and EEOC
                                                                                      State or local Agency, if any

                                                                                                                                                          Home Phone {Incl. Area Cade)             •   Date_ofBirth



                                                                                      City, State and ZIP Code


       0                                                                                                                     /Ji11     15
  Named is the Employer, Labor Organization, Employment Agency, App enticeship Committee, or State or Local Government Agency That I Believe Discriminated Against
  Me or Others. (If more than twa are named, list under PARTICULARS below.)

  Name                                                                                                                                                      No. Employees, Members              Phone No. (Ind. Area Code)



 Street Address


                  ;OO                                                                                                                                             t7 r           /Jtf:1619
                                                                                                                                                            No. Employees, Members
 Name                                                                                                                                                                                           Phone No. {Ind. Area Code)



 Street Address                                                                       Clty, State and ZIP Code



 DISCRIMINATION BASED ON (Che~7iate box/es/.)                                                                                                                            DATE(S} DISCRIMINATION TOOK PLACE

     ~ACE                          l}d'COLOR                                             •       RELIGION                         •      NATIONAL ORIGIN
                                                                                                                                                                                     Earliest                    latest


            ~ALIATION

                   ~ E R (Specify)
                                                         •      AGE
                                                                               •   DISABILITY
                                                                                                                            •     GENETIC INFORMATION

                                                                                                                                                                                 •       CONTINUING ACTION


 THE PARTICULARS ARE {If additional paper is neededJ attach extra sheet(s)):


 FOR EEOC/CHRO USE ONLY
 The particulars of this charge of discri~ination are set forth in my complaint number 193 0          ~      Which I filed with the                      1.3
 Connecticut Commission on Human Rights and Opportunities on 1!/J.~                                                   /a/
                                                                                   and which are attached hereto and incorporated as if fully
                                                                                                             I        •


set forth herein.




                                                                                RECEIVED
                                                                          STATE OF CONNECTICUT


                                                                                   AUG L 2 2018

                                                                   Comm. On Human Rights & Opportunities
                                                                        WEST CENTRAL REGION




                                                                                                                 NOTARY- When necessary for State or Local Agency Requirements
I want this charge filed with both the EEOC and the State or local Agency, if any. I will advise the
agencies if I change my address or phone number and I will cooperate fully with them in the
processing of my charge in accordance with their procedures.
                                                                                                                                               lkJAJc/P.-
I declare under penalty of perjury that the above is true and correct.




  %\ii\\<{
   \    \oate
                      Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 23 of 59
 CP Enclosure with EEOC Form 5 (11/09)




 PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
 and its uses are:

 1. FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

 2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

 3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to writing
 (whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination statutes (EEOC
 statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where
 dual-filing or referral arrangements exist, to begin state or local proceedings.

 4. ROUTINE USES. This form is used to provide facts that may establish the existence of matters covered by the
 EEOC statutes (and as applicable, other federal, state or lo.cal laws). Information given will be used by staff to
 guide its mediation and investigation efforts and, as applicable, to determine, conciliate and litigate claims of
 unlawful discrimination. This form may be presented to or disclosed to other federal, state or local agencies as
 appropriate or necessary in carrying out EEO C's functions. A copy of this charge will ordinarily be sent to the
 respondent organization against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging party and respondent and the actions or policies complained
of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title VII, ADA or GINA
must be sworn to or affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be signed. Charges may be
clarified or amplified later by amendment. It is not mandatory that this form be used to make a charge.

                                         NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with EEOC will
ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by a FEPA under
worksharing agreements. You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you wish EEOC to give Substantial
Weight Review to the FEPA's final findings, you must ask us in writing to do so within 15 days of your receipt of its
findings. Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

                                               NOTICE OF NON-RETALIATION REQUIREMENTS

 Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken against you or
 others who oppose discrimination or cooperate in any investigation or lawsuit concerning this charge. Under
Section 704(a) ofTitle VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an emp!oyerto discriminate against presentorformeremployees or job applicants, for an
empfoymentagencyto discriminate against anyone, or for a union to discriminate against its members or
membership applicants, because they have opposed any practice made unlawful by the statutes, or because they
have made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing
under the laws. The Equal Pay Act has similar provisions and Section 503(b) of the ADA prohibits coercion,
intimidation, threats or interference with anyone for exercising or enjoying, or aiding or encouraging others in
their exercise or enjoyment of, rights under the Act
            Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 24 of 59

                           NOTICE OF RIGHT TO REQUEST REVIEW


This notice is to inform you that the charge to which you are a party, filed with both the
Connecticut Commission on Human Rights and Opportunities (CCHRO) and the federal Equal
Employment Opportunity Commission (EEOC), will be processed by the CCHRO.

In accoidance with the Commission's Procedural Regulations, the Commission wiii accept the
CCRHO's final finding or resolution of the charge and adopt it as its own unless a party to the
charge requests the EEOC to conduct a review of the CCHRO's final action.

To exercise this right you must submit your request for review, in writing, to the EEOC office at
the following address within- fifteen (15) days of the date on which you receive the CCHRO's
notice of its final findings:

                          U.S. Equal Employment Opportunity Commission,
                          Boston Area Office,
                          John F. Kennedy Federal Building
                          Government Center, Room 475
                          Boston, MA 02203-0208

If you have any questions concerning this notice or your right to request review, please contact
this office.

                          I ACKNOWLEDGE RECEIPT OF THIS NOTICE

    v                 .
  ~-U~
    of complainant
Signture
  I




Oat~    /




Respondent's name



CCHRO Number:

EEOC Number:
         Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 25 of 59




                               COMPLAINANT'S WITNESS LIST

 CHRO No.

 Date Filed:

 Complainant:   Kry,. fk,J,.,_, urder-/11 //
 Respondent:



  If this complaint is retained following a Case A_ssessment Review (CAR), I am identifying the
 following persons as relevant witnesses:

· Witness name, telephone# and address                          Specific relevant information




 ~ v e no witnesses at this time.



 C mp ainant's Signature
      ~(,,J 1-Ult
 Date/      I
         Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 26 of 59



Case No.: ____________                                                    Date:
Case Name:
                                      REMEDY WORKSHEET

In the event of a successful resolution of your case, the Connecticut Commission on Human Rights &
Opportunities (the "Commission") may be able to negotiate for you monetary and non-monetary damages.
Please make check marks (/) where applicable:

             ~ack pay minus interim earnings (unemployment compensation, earnings
                  _)rom other jobs, etc.)
             Gil""' reinstatement
             •    merit increase
             •    promotion
             •   training
             ~restoration of fringe benefits, including 401 K, stock options, etc.
             •    accommodation
             g/'. cease and desist harassment
             •    policy change(s)
             •    change in performance evaluation
             ~expunge warnings from personnel file
             g- emotional distress damages
             •  other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



Information necessary to calculate your damages (If you need more space, please attach additional
sheets.):

    1.   Date of discharge/failure to hire/failure to promote:In/
                                                                I
                                                                      r
                                                                    f /
                                                                     I
    2.   Pay rate hourly: ____               weekly _ _ _ _ annually: ?i-f; t7JO
    3.   Hours worked weekly: 7)1 , S
    4.   Did you work overtime regularly:•      Yes liJ'No
         If Yes, how often and how many hours per week? _ _ _ _ __
    5.   Other actual out-of-pocket expenses (meoical, etc.)----=----
    6.   Do you want to back to work for the respondent?  •    Yes IB1Jo
    7.   Please list other earnings since discharge: _ _ _ _ _ _ _ __

If you have been discharged from employment, it is your duty to look for other work even if you have filed
a charge of discrimination. You may be required to provide the Commission a record and evidence of
your attempts to find work. Please keep accurate records of all such attempts. The Commission may
require you to provide copies of various employment documents, which may include: W-2 forms, pay
stubs or other documents showing pay history, or tax returns.




                                                         Oat~         I
         Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 27 of 59



    INFORMATION REGARDING COMPLAINTS PREVIOUSLY FILED WITH THE
             CONNECTICUT COMMISSION ON HUMAN RIGHTS


CHRO No. _ _ _ _ _ _ _ _ _ _ __



Please provide the following information:



•           I have filed a previous complaint:

            Date of filings:
            Regional Office: _ _ _ _ _ _ __
            Case Number:
            Class Basis:

            r have not filed   a previous complaint.

I understand that my failure to disclose this information may lead to a delay in the
processing of my complaint or a dismissal of my complaint for failure to cooperate.




       plainant Signature

       Z (13/1g'
Date     J J
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 28 of 59




               Exhibit G
                Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 29 of 59

usa0543@fedex.com

From:                            krystal Underhill <chi_chi106@hotmail.com>
Sent:                            Friday, July 3, 2020 1:42 PM
To:                              usa0543@fedex.com
Subject:                         [EXTERNAL] Fw: CHRO complaint




From: Westhaver, Suzanne <Suzanne.Westhaver@ct.gov>
Sent: Tuesday, October 9, 2018 9:52 AM
To: 'krystal Underhill' <chi_chi106@hotmail.com>
Subject: RE: CHRO complaint


1930138 It was served on August 27 th . Answer is due 30 days
following service and respondent"·can request one time 15 day
extension.

Looks like they made a request for extension and answer is due on
October 11.


From: krystal Underhill [mailto:chi_chi106@hotmail.com]
Sent: Saturday, October 6, 2018 3:21 PM
To: Westhaver, Suzanne
Subject: Re: CHRO complaint

hi


has there been an update as of yet i have not heard anything back




From: Westhaver, Suzanne <Suzanne.Westhaver@ct.gov>
Sent: Friday, August 17, 2018 3:18 PM
To: 'krystal Underhill'
Subject: RE: CHRO complaint

Yes, but I need to have your signature on the EEOC charge form, too. I have the forms you completed here but still need
the signature.



From: krystal Underhill [mailto:chi_chil06@hotmail.com]
Sent: Friday, August 17, 2018 1:37 PM
To: Westhaver, Suzanne
Subject: Re: CHRO complaint
                                                           1
                  Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 30 of 59

hi

thank you

I can print it here and go to the bank and have it notarized, and bring it up to you some time next week .. let
me know if that's ok




From: Westhaver, Suzanne <Suzanne.Westhaver@ct.gov>
Sent: Wednesday, August 15, 2018 1:18 PM
To: 'krystal Underhill'
Subject: RE: CHRO complaint

Your revised affidavit is attached. When can you come in to sign the documents so your claim is filed? I want to be sure I
have someone here to notarize when you arrive.


                          r
From: krystal Underhill mailto:chi chi106@hotmail.com]
Sent: Wednesday, August 15, 2018 12:08 PM
To: Westhaver, Suzanne
Subject: Re: CHRO complaint


Hi
can you add the following corrections:

#43. Profile variance Team
#44. after meeting with terry and Diana I called Office of equal opportunity spoke with Johnathan bailey and
was advise to speak with my supervisor regarding concerns
#46. may 31, 2018


From: Westhaver, Suzanne <Suzanne.Westhaver@ct.gov>
Sent: Tuesday, August 14, 2018 12:00 PM
To: 'chi_chi106@hotmail.com'
Subject: CHRO complaint

Ms. Underhill,

Attached is the affidavit I prepared based on our meeting yesterday. Please review it and make any edits
and/or additions necessary.

You can send it back to me and we can arrange to have you come in and sign all the documents necessary to
file your claim.

Please be aware this is time sensitive. Your deadline for filing is December 15, 2018 based on the date of your
termination.

Regards,
                                                             2
             Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 31 of 59

Suzanne Westhaver
Human Rights Representative
Commission On Human Rights And Opportunities
55 West Main Street Suite 210
Waterbury, CT 06702
P: 203-805-6541
F: 203-805-6559
E: Suzanne.westhaver@ct.gov




                                               3
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 32 of 59




               Exhibit H
                Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 33 of 59

usa0543@fedex.com

From:                          krystal Underhill <chi_chi106@hotmail.com>
Sent:                          Friday, July 3, 2020 1:44 PM
To:                            usa0543@fedex.com
Subject:                       [EXTERNAL] Fw: Underhill v. Yale #1930138
Attachments:                   list of employees reassign not terminated.pdf; may 9 diagram.pdf; reference letter from
                               paula.pdf; kmujournal5 .docx; email from ortho interview.pdf; April 30 exchange with
                               Donna Lockwood.docx

Importance:                    High




From: krystal Underhill <chi_chi106@hotmail.com>
Sent: Friday, November 9, 2018 7:52 PM
To: Gilmore, Denise <denise.gilmore@yale.edu>; Mota, Susan <Susan.Mota@ct.gov>
Cc: Martinez Cecchini, V,mncsa <vanncsa.martincz@yale.edu>
Subject: Re: Underhill v. Yale #1930138

 To whom it may Concern:
The information portrayed about my character as an employee of yale University is not true. an example of
myself would show every person i worked with from management to staff or other coworkers all have PINK
roses on their desk which i have given to staff at RIA department and Yale Coding and Billing during the
Christmas holiday just to show LOVE to the people i worked with.

In response to the allegations by yale University. Please see the attached as evidence

   •    reference letter
   e    a list of coworkers who have been effected by the reorganization, they were reassigned and not fired
   e    kmu journals and may 9 diagram (shows my role was never included in the coding and billing dept
        prior to June 18}
   e    emails from ortho department- proof of the my interview process
   •    April 30 exchange with Donna Lockwood was not negative or hostile as stated in the response .
   •    please see additional evidence via email




From: Gilmore, Denise <denise.gilmore@yale.edu>
Sent: Thursday, October 11, 2018 9:00 AM
To: Mota, Susan; chi_chi106@hotmail.com
Cc: Martinez Cecchini, Vannesa
Subject: Underhill v. Yale #1930138

Good Morning,
Attached please find Respondent's response in the above-captioned matter. Thank you.
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 34 of 59

                                                                  .... wy
                                    Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 35 of 59

                                                                                                                                                                     ,,
           Update 4/3/2018 -Yale Medicine
        Centralized Coding and Billing Structure
                                                                                     Director
                                                                               Billing and Coding
                                                                                 Yale Medicine



                                                                               Associate Director
                                                                                                                                Analysts- 2
                                                                               Billing and Coding
                                                                                                                      Cla m Edits-Scrubber/Educ ion
\                                                                                Yale Medicine                                                7
                                                                                                                       Re lation Analysis/Educ tion




                 Manager                           Manager                         Manager                             Manager
                 Teaml                             Team2                           Team3                               Team4




                                                  (20 staff)
                 {18 staff)                                                         (20 staff)                                                     Dermatology
                                              Anesthesia coders                                                        (16 staff)
             Neurology coders                                               Internal Medicine coders                                            Emergency Medicine
                                               Surgery coders                                                        Ob/Gyn coders                   Genetics
            Neurosurgery coders                                                 Pediatrics coders
           Ophthalmology coders                    floater                                                      Radiology & Bl coders             Lab Medicine
            Orthopedics coders                                                                                     Pathology coders             Radiation Oncology
              Urology coders                                                                                   Child Study Center coders
                YCC coders                                                                                         Psychiatry coders
        YM MultiSpecialty-Stamford



    ·-·-·-·-· ·-·-·-·-·,                r-·-·-·-·                       :,~.---·-·                         :·-·- ·-·- ·-·- ·- ·-·1
    I                                                                   I                                  I

          Coding/Billing Analysts
                                                                . .
                                            Coding/Billing Analysts !        Coding/Billing Analysts   !        Coding/Billing Analysts
                    (3)                               (3)           I                  (3)             I                  (4)

                                        I                               I                                  .                    I
                                        •                           I   .                              I
    L--·-·-·-·-·-·-·-·-!                L--·-·-·-·-·-·-·-·              L--·-·-·-·-·-·-·-·                 J._, -·-·-·-·-·-·-·_;
              Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 36 of 59
Yale Medicine
P.O. Box 7309
New Haven, CT 06519-0309




       June 28,2017



       Recommendation for Krystal Underhill

       I have known Krystal Underhill for the past two years while she has worked as a Professie,nal
       Revenue Analyst in our Systems Department pf Yale Medjcine. I hav~ been consistently
       impressed by both Krystal's attitude towards her work and her performance on the job.

       .Her interperspnal and communication skilfs have allowed her to develop productive working
        relationships with colleagues ancl leaders from other areas ofthe organjzation as well 'as other
       team members in the Systems Department. In her current role· she also is the primary perspn
        maintaining th~ vendpr refationship with our clearinghouse. The vendor respects her
        knowledge and has acknowledg~d 'her sklll and professionalism as well.

       Krystal has s:i solid medical billing foundation, with both hospital and physician billing
       experience, and works diligently at trending and analyzfngdata. She prepares and presents
       solid proposals to solve repetitive transactional defects she dete.cts and works cotnfortaply in a
       team to bring a resolution from conception to completion. Her ability to· remain Lmflusteted
       during frenzied periods, such as unexp.ected high volume or new claim edits ord~nials, proves
       her ability to work well und~r pressure.

       Krystal possesses solid writing skills which have enabled her to compose qualfty
       correspondence.

       I recommend Ms. Underhill for employment with.t>Ut reservation.


       Please let me know if you need further information.

       Respectfully,

        -~~~~
       Paula Palmieri-Grimm,
       Yale Medicine
      .Systems Manager, Reven.ue Integrity and Analytics
       20~.737.2860
       Paula;palniieri-grimm@yale.edu

       or qt 860.H78.1480
       ppgrimm@cox.net
       Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 37 of 59



   •   May 9 -Ask Joyce why I wasn't reflected in the reorganization diagram Only Diana M and
       Krista R. showed ...
   •   Joyce stated I wasn't invited to the meeting and this was for CPC Only.
                         11
   •   Michelle Dorey,        said well maybe her name got crossed
   •   Joyce said No I did the invite and I did not include her
   •   I said I'm an M&P and what will be my role.
   •   Joyce said I was payor support and you don't have a CPC
   •   Terry jumped in and said we will talk about it later

There was never any further discussion until 05/31/2018
~-----· --
        Case 3:20-cv-00654-MPS                        Document 14 Filed 07/07/20 Page 38 of 59
   1118/2018                                               Mail - chi_chi106@hotmail.com


   RE: Ortho Analyst Interview:- Mary Henwood & Joanne Simiola

     Henwood, Mary <mary.henwood@yale.edu>
     Wed 5/9/2018 1:44 PM


     To:krystal Underhill <chi_chi106@hotmail.com>;




   Thank you so much. we will be in touch. Mary


   From: krystal Underhill [mailto:chi_chi106@hotmail.com]
   Sent: Wednesday, May 9, 2018 12:56 PM
   To: Henwood, Mary <mary.henwood@yale.edu>
   Subject: Re: Ortho Analyst Interview- Mary Henwood & Joanne Simiola




    From: Henwood, Mary
    Sent: Tuesday, April 24, 2018 3:55 PM
    To: Henwood, Mary; chi chi106@hotmail.com: Simiola, Joanne
    Subject: Ortho Analyst Interview- Mary Henwood & Joanne Simiola
    When: Monday, April 30, 2018 2:15 PM-2:45 PM.
    Where: 47 College Street, 2nd floor office of the Chair




   httpss://m1tlook.live.com/owa/?path=/mail/search                                              111
11/8/2018                                                  Mail - chi_chi106@hotmail.com
                   Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 39 of 59
 RE: Ortho

   Henwood, Mary <mary.henwood@yale.edu>
  Wed 5/23/2018 6:43 PM


  To:krystal Underhill <chi_chi106@hotmail.com>;

   cc:Thomas, Fallon <fallon.thomas@yale.edu>;




Hi Krystal:


Can you come in for an interview on the 31 st or the 1st ? I would like you to meet some of our Business office staff. Also
please let me know if it is OK to have you meet Johanna Hartigan at YM? thanks much. mary


From: krystal Underhill [mailto:chi_chi106@hotmail.com]
Sent: Wednesday, May 23, 2018 9:20 AM
To: Henwood, Mary <mary.henwood@yale.edu>
Cc: Thomas, Fallon <fallon.thomas@yale.edu>
Subject: Re: Ortho


Hi Mary



Yes i am still available, and thank you for contacting me back!!



thank you

 Krystal




From: Henwood, Mary <mary.henwood@yale.edu>
Sent: Tuesday, May 22, 2018 11:38 PM
To: chi chi106@hotmail.com
Cc: Thomas, Fallon
Subject: Ortho

Hi There
I hope you are doing well. I'm sorry for the delay in getting back to you again. We are still very interested in having you come
back for an interview at Ortho. Are you still available? Please let me know if you want to chat. Thank you. Mary

Sent from my iPhone
Mary L. Henwood, MPH
Director Finance & Administration
Yale Orthopaedics & Rehabilitation (Interim) &

httrs://outlook.live.com/owa/?path=/mail/search                                                                               1/2
11/8/2018                                      Mail - chi_chi106@hotmail.com
                   Case 3:20-cv-00654-MPS Document     14 Filed 07/07/20 Page 40 of 59
Yale Center for Musculoskeletal Care
Mobile/Text: 203-770-0813




https://outlook.live.com/owa/?path=/mail/search                                          2/2
11/8/2018         Case 3:20-cv-00654-MPS Document    14 Filed 07/07/20 Page 41 of 59
                                              Mail - chi_chi106@hotmai1.com


 FW: Ortho

   Henwood, Mary <mary.henwood@yale.edu>
   Thu 5/24/2018 6:18 AM


   To:Thomas, Fallon <fallon.thomas@yale.edu>;

   cckrystal Underhill <chi_chi106@hotmail.com>;




 HI Fallon,_can you_assist me in setting up an interview with Joanne and Johanna_ Hartigan_for_next Thursday? Krystal do you
 mind resending your resume? Once we took down and then reposted the position I did lose the copy. Thank you.


 From: krystal Underhill [mailto:chi_chi106@hotmail.com]
 Sent: Wednesday, May 23, 2018 9:53 PM
 :ro: Henwood, Mary <mary.henwood@yale.edu>
 Subject: Re: Ortho


 hi mary



 yes the 31st is fine



 From: Henwood, Mary <mary.henwood@.v.ale.edu>
 Sent: Wednesday, May 23, 2018 6:43 PM
To: krystal Underhill
Cc: Thomas, Fallon
Subject: RE: Ortho

 Hi Krystal:

Can you come in for an interview on the 31 st or the 1st ? I would like you to meet some of our Business office
staff. Also please let me know if it is OK to have you meet Johanna Hartigan at YM? thanks much. mary


From: krystal Underhill [mailto:chi chi106@hotmail.com]
Sent: Wednesday, May 23, 2018 9:20 AM
To: Henwood, Mary <!D.filv..henwood@yale.edu>
Cc: Thomas, Fallon <fallon.thomas@_yale.edu>
Subject: Re: Ortho


 Hi Mary




https://outlook.live.com/owa/?path=/mail/search                                                                            1/2
11/8/2018                                      Mail- chi_chi106@hotmail.com
                   Case 3:20-cv-00654-MPS Document    14 Filed 07/07/20 Page 42 of 59
Yes i am still available, and thank you for contacting me back!!



thank you

Krystal




From: Henwood, Mary <mar:y.henwood@_yale.edu>
Sent: Tuesday, May 22, 2018 11:38 PM
To: chi chi106@hotmail.com
Cc: Thomas, Fallon
Subject: Ortho

Hi There
I hope you are doing well. I'm sorry for the delay in getting back to you again. We are still very interested in having
you come back for an interview at Ortho. Are you still available? Please let me know if you want to chat. Thank
you. Mary

Sent from my iPhone
Mary L. Henwood, MPH
Director Finance & Administration
Yale Orthopaedics & Rehabilitation (Interim) &
Yale Center for Musculoskeletal Care
Mobile/Text: 203-770-0813




https://outlook, live. com/owa/?path=/mail/search                                                                   2/2
    Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 43 of 59



•   On April 30, 2018 I was scheduled for a meeting with Terri Carty, Sally T, and several supervisors
    from Sally T staff as a "collaboration" meeting. The meeting was to show the other Supervisors
    and staff how to handle my morning process.
•   After the meeting I stop to speak to a coworker, on my walk from the office, I wanted to stop
    and say hello to the C&T staff who had just left from my area I had not seen them in a while. I
    thought it would be nice to say hi.
•   Not aware of their location as I was walking out, I say Donna Lockwood and I stop to speak with
    her, Shawn Web was out, and Donna Grossman was not at her desk. I asked if this is where they
    were placed. She said yes, and the seating was based on Seniority. I said ok and we talk for a
    short while. as I was speaking with Donna Lockwood, I saw Patti M. I did not want Patti to
    assume I was disturbing her staff, I told donna Lit was nice seeing her and I would talk to her
    later. There was nothing negative which occurred in the exchange with Donna Lockwood. As it
    was stated in the respondents document.
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 44 of 59




               Exhibit K
              Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 45 of 59
                                                                                        State of Connecticut
                      COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES
                          West Central Region Office, 55 West Main Street, 2nd Floor, Suite 210, Waterbury, CT 06702
                                                                     P~&~ad~~att,p~


December 3, 2019

Krystal Underhill
1029 Main Street
Stratford, CT 06615



SUBJECT:      TRANSMITTAL OF DRAFT SUMMARY OF NO REASONABLE CAUSE
              CHRO NO.: 1930138 Underhill vs. Yale University
              EEOC NO.: 16A201900034

              (x J Finding of No Reasonable Cause
              ( ) Administrative Dismissal - Lack of Jurisdiction

Dear Complainant:

Transmitted herewith is a draft summary of No Reasonable Cause . Prior to final action, I am
providing you with an opportunity to comment. You have fifteen calendar days to provide me with
any written comments concerning the draft summary. During this fifteen (15) day period you may
also review materials in the case file. Unless I hear from you within this period, final investigative
action will occur on DECEMBER 18, 2019. You may consult with or retain an attorney. However,
such consultation or retention will not extend the period of time for comment beyond the period of
time noted above. Nor will such consultation with or retention of an attorney alter the period of time
for reconsideration established by regulation or the statutory period for appeal.

If you do submit comments, they will be reviewed and considered. However, if your comments do
not rebut the substance of the summary or present new evidence that requires further investigation,
the draft summary will be finalized.




                                        Main (203) 805-6530 ~ Fax (203) 805-6559
                      www.ct.gov/chro ~ Toll Free in Connecticut (800) 477-5737 ~ TDD (203) 805-6579

                                     Affirmative Action/Equal Opportunity Employer
             Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 46 of 59
                                                                                       State of Connecticut
                     COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES
                         West Central Region Office, 55 West Main Street, 2nd Floor, Suite 210, Waterbury, CT 06702
                                                                    'Ptw~ & ~ M d ~ ~ aft 'Peo;fde


Additionally, if you submit written comments you must send a copy of the comments to the opposing
party and sign the certification of mailing form attached hereto, and return it to the Commission.


Sincerely,




Shawn Burns, Regional Manager
West Ccntrnl Region

Enclosure: Draft Summary

Vannesa Martinez, Associate General Counsel
Office of the Vice President and General Counsel - Yale University
P.O. Box 208255
New Haven, CT 06520




                                       Main (203) 805-6530 ~ Fax (203) 805-6559
                     www.ct.gov/chro ~ Toll Free in Connecticut (800) 477-5737 ~ TDD (203) 805-6579

                                    Affirmative Action/Equal Opportunity Employer
       Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 47 of 59




                    STATE OF CONNECTICUT
        COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




                      DRAFT FINDING OF NO REASONABLE CAUSE

Krystal Underhill
COMPLAINANT

VS.

Yale University
RESPONDENT

CHRO CASE NO: 1930138                               DATE FILED: 08/22/2018
EEOC NO: 16A201900034                               DATE FILED: 08/22/2018


                                      PARTIES

COMPLAINANT:
Krystal Underhill
1029 Main Street
Stratford, CT 06615


COMPLAINANT'S REPRESENTATIVE:
n/a


RESPONDENTS:
Yale University
100 Church Street South
New Haven, CT 06519

RESPONDENT'S REPRESENTATIVE:
Vanessa Martinez-Cecchini
Associate General Counsel
Office of the Senior Vice President and General Counsel
2 Whitney Avenue, 6th floor
New Haven, CT 06520-855.



                                     Page 1 of 6
    Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 48 of 59




                                      JURISDICTION

    The investigator concludes that the Commission has jurisdiction to receive, investigate
     and issue a determination upon the merits of this complaint.

D   The investigator concludes that the Commission does not have jurisdiction to receive,
    investigate and issue a determination upon the merits of this complaint. Therefore this
    complaint is dismissed due to the following:

                                    FINDINGS OF FACT

        1. The complainant, Krystal Underhill, is a an African American and Black who was
           pregnant at the time of her termination and is alleging she was subjected to a hostile
           work environment and retaliation and terminated based upon her protected status.

        2. Respondent Yale University hereinafter "Respondent", is located in New Haven,
           Connecticut.

        3. Respondent employs more than frfteen (15) employees.

        4. Complainant filed a complaint affidavit with the Commission on Human Rights and
           Opportunities on August 22, 2018 alleging she had been warned, harassed,
           retaliated against and terminated based upon her race (African American), color
           (Black), sex (female), pregnancy and previous opposttion to discrimination.

        5. Complainant was hired on October 12, 2015 and was employed as a Professional
           Revenue Analyst.

        6. In July 2017, the department in which complainant was employed was restructured
           and all of tts employees were relocated to new work locations and new supervisors.
           Teresa Carty, Associate Director of Coding and Billing (white-race and color, not
           pregnant) was assigned to supervise the Claim Edit Tearn, including complainant.

        7. In September 2017, Carty introduced complainant at a meeting with the intent of
           letting the group know complainant's job duties. After the meeting, complainant
           followed Carty into her office and chastised her for putting her on the spot at the
           meeting. Complainant disputes that the incident happened as described.

        8. Carty describes situations in which she attempted to have conversations with
           complainant where complainant would give no verbal response; rather, complainant
           would stare at her in an intimidating manner. Complainant describes the staring as
           "listening".

        9. Over the course of her employment, Carty counseled complainant for inappropriate
           behavior, excessive tardiness and refusal to participate in team oriented discussions.



                                         Page 2 of 6
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 49 of 59




  10. On February 1, 2018, complainant acted aggressively toward Joyce Dupree, Director
      of Coding and Billing (white-race and color, not pregnant) and Carty. Although
      complainant eventually calmed down, when she returned to her work area, she used
      profanity and threw things around her desk area. Complainant's co-workers reported
      to Carty and Dupee their discomfort and feeling unsafe working with complainant
      because of her aggressive behavior.

     This was not the only reporting by complainant's co-workers/ staff members of similar
     behavior exhibited by complainant.

  11. On February 21, 2018, complainant asked for two personal days. At first, Carty said
      no because complainant was not following protocol in requesting personal time two
      weeks in advance and trainings were scheduled on said dates. Complainant replied
      that she was taking the days off regardless of whether Carty authorized the personal
      days. Carty ultimately approved the time and rescheduled trainings so that
      complainant could take the two personal days she requested.

  12. At a meeting on February 26, 2018, Dupee and Carty confronted complainant about
      her conduct on February 1, 2018. Complainant disputes that the February 1, 2018
      incident happened as described.

  13. On March 28, 2018, complainant failed to comply with a request that all staff be
      available at their workstations between 8:30 a.m.-10:30 a.m. for an interview.
      Complainant did not arrive until 9: 10 a.m. After her interview, complainant grabbed
      her belongings and left the work site for approximately 45 minutes without notifying
      Carty and then refused to discuss her whereabouts when she returned. Rather, she
      told Carty: ''you need to schedule a time to meet with me"'. When Carty attempted to
      schedule a meeting, complainant declined the Outlook meeting proposal.

  14. On March 28, 2018, complainant received a written warning regarding the
      aforementioned conduct as well as for inappropriate behavior, excessive tardiness
      and refusal to participate in team oriented discussions with other departments.
      Complainant was placed on notice that failure to improve her conduct would result in
      further discipline up to and including termination

  15. On April 6, 2018, complainant went to Carty's office and pounded loudly on her door
      disturbing her meeting. When complainant entered the office, she raised her voice
      because she believed Carty had rescheduled a meeting to a different time without
      notice to her. Carty assured her the time of the meeting had not been changed and
      showed her the Outlook invitation for 2:00 p.m.

     At 2:00 p.m., the scheduled meeting time, Carty informed complainant the meeting
     was her opportunity to discuss her concerns but complainant refused to engage in
     any meaningful discussion. Eventually, Carty told complainant she was ending the
     meeting because complainant would not engage with her.



                                 Page 3 of 6
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 50 of 59




  16. On May 1, 2018, complainant contacted Jonathan Bailey, Equal Opportunity Support
      Specialist for respondent's Office for Equal Opportunity Programs (OEOP) (African
      American, brown) regarding issues she was having with her manager in which she
      claimed her manager did not like her, she was not being treated professionally, she
      did not agree with the way her manager was restructuring the department and she
      did not like the work she was given. Complainant did not articulate any facts to
      suggest the issues with her manager were based upon discrimination rather than
      based upon communication issues between them; therefore, Bailey did not consider
      complainant's concerns required OEOP's further involvement.

  17. On May 7, 2018, Carty and Diana McLennan, a Coding and Billing Manager (white-
      race and color, not pregnant) had a meeting with complainant. The meeting was
      intended to be a cooperative discussion and review of possible improvements to their
      process. Complainant was evasive in her answers in that she repeatedly told
      Maclennan to check the system herself. When pressed further for information by
      McLennan or Carty, complainant did not respond and simply stared at them.
      Maclennan ended the meeting and told complainant she was being uncooperative
      and disrespectful.

  18. After such meeting, Carty determined that further discipline of complainant was
      needed and she was recommending termination; therefore, a fact finding conference
      with respondent human resources was scheduled for May 31, 2019 to address
      complainant's inappropriate behavior during meetings, detail a pattern of
      unacceptable behavior and discuss further discipline, up to and including termination.

  19. On May 23, 2018, complainant contacted Bailey again. Complainant described her
      disagreement with the work that was being allocated to her and her dislike as to how
      her manager communicated with her. Bailey suggested that the upcoming meeting
      with HR and her supervisors would be an appropriate forum to voice her concerns.

     During such conversation, complainant shared her pregnancy with Bailey but it was
     not stated as the reason she was having issues with her manager. Bailey did not
     communicate complainant's pregnancy with her supervisors or human resources.

  20. On May 30, 2018. Dupee, Carty, Denise Jenkins, respondent Human Resource
      Associate, (white-race and color, not pregnant) and Barbara Escobar, respondent
      Human Resource Generalist (white-race and color, not pregnant) met with
      complainant. Jenkins describes complainant as being aggressive and disrespectful in
      the fact-finding meeting. Escobar claims complainant did not want to answer a
      question about tardiness posed by Carty and, instead, complainant just stared at her.
      Escobar told complainant she needed to answer the question. Complainant then
      asked: "If my manager wants to talk about the weather, do I need to talk to her?"




                                  Page 4 of 6
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 51 of 59



     Both Human Resource representatives testified that the decision to terminate
     complainant was made after witnessing complainant's disrespect toward Carty at the
     meeting.

  21. Complainant disputes Carty's allegations that during interactions with her, she
      frequently stared at Carty in an intense and intimidating manner; however, Dupee
      and Jenkins also testified to either experiencing or witnessing said conduct.

  22. Respondent wanted to inform complainant in person that she was terminated. On
      June 14, 2018, Dupee sent complainant an email stating a meeting was scheduled
      that afternoon to "close the loop on the conversation we had with HR a week or so
      ago". At 9:58 a.m., complainant sent an email to Carty: "Im (sic) vomiting
      everywhere. I'm sick I left for the day".

     Complainant appeared at the rescheduled June 18, 2018 meeting but she
     walked out of the meeting and refused to have any further discussion.

      Complainant's termination letter was mailed to her.

  23. On June 14, 2018, complainant forwarded Bailey an email which she had sent to
      Jenkins. Bailey forwarded the email to another OEOP representative. On June 18,
      2108, complainant forwarded a letter to Bailey that she had sent to a third party stating
      that it was not fair that a mother of two had been terminated.

  24. Respondent provided legitimate non-discriminatory reasons for reprimanding and
      ultimately terminating complainant. After receiving a written warning in March 2018,
      complainant continued to exhibit inappropriate behaviors and failed to demonstrate
      immediate and sustained improvement despite being placed on notice that such
      failure would result in further discipline up to and including termination.

  25. Complainant was not subjected to a hostile work environment nor was she subjected
      to retaliation.

  26. Complainant was terminated for her continued unprofessional and insolent conduct
      and not because of any protected class basis.

  27. Complainant never provided respondent official notice of her pregnancy. Complainant
      noted in an email on June 14, 2018 that she was vomiting but she did not provide any
      specific reason for her sickness. Although it is unclear who knew or suspected
      complainant was pregnant at the time of her termination, the decision to terminate her
      occurred prior to such date and, regardless, complainant's pregnancy was not the
      basis for her termination.

  28. Complainant disputes the testimony of respondent's witnesses claiming that she is
      the only credible witness; however four witnesses provided similar experiences of




                                   Page 5 of 6
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 52 of 59



       witnessing complainant's disrespect, uncooperativeness and unresponsiveness
       toward Carty or them.

   29. Based on this investigator's review of the case file and the testimonies of complainant,
       Joyce Dupree, Director of Coding and Billing, Teresa Carty, Associate Director of
       Coding and Billing, Barbara Escobar. Human Resource Generalist, Denise Jenkins,
       Human Resource Associate and Jonathan Bailey, Equal Opportunity Support
       Specialist, the undersigned investigator finds the record falls short of providing
       a factual basis for inferring that respondent discriminated against complainant
       based upon a legally protected class basis, including complainant's race, color, sex,
       pregnancy or previous opposition to discrimination or that she was subjected to
       retaliation.


                              DETERMINATION

After reviewing all of the evidence in the Commission's file, the investigator
concludes that there is no reasonable cause for believing that a discriminatory practice
has been or is being committed as alleged in the complaint.

Dated and entered this 26th day of November, 2019'. \

                                              COMMIS,;p~,--0~ HUMAN RIGHTS
                                              AND 0PPORTUN            /        f
                                                                                 l'. S
                                                .,,.,,,.----------·-_/ ----.
                                                                   .

                                              /                              \
                                               Gene Cohen.,,-,-/       1

                                              lflv.esti§atof·-




                                    Page 6 of 6
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 53 of 59




               Exhibit L
        Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 54 of 59




                                                                                           Krystal Underhill

                                                                                          1029 Main Street

                                                                                        Stratford, CT 06615

                                                                                        December 16, 2019

 To Whom It May Concern:

 This letter is to refute the allegations made by Yale University. This letter represents my comments, to
 the "no reasonable cause" summary. Along with my initial affidavit filed on August 22, 2018. The
 summary has disregarded my claims in which my protected class has been violated, and I was
 terminated because of my protected class, sex and pregnancy.

Additionally this summary does not address the retaliation which took place while employed at Yale
University and performed at the hand of Teresa Carty Here are few examples:

    1. I file a complaint to HR on 3/28/2018 regarding Teresa Carty
    2. On 3/28/2018 the same day I was given a written warning
    3. On May 23 or 24 I made a complaint to Equal Opportunity office and given advice to speak with
       Teresa Carty regarding my concerns
    4. In retaliation to May conversation with Carty I was brought into a round table on May 31,2018



In succession from Feb of 2018 to M;y 2018 there was a fast track to get me removed by the new fiscal
year. Moreover, this summary does not address the repeated request to have my recordings
submitted for the fact finding record.

Additionally I have requested the witnesses presented in Yale's affidavit and witness statements be part
of the fact finding to speak to what they claim in these letters.

Lastly, the replacement for the position I have held is not part of my protected class, in which violates
EEOC and shows discrimination on the part of Yale University. This also proves there is reasonable cause
to move forward with this case.




Than you
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 55 of 59



                                           COMPLAINANT'S CERTIFICATION OF MAILING FORM


                          Case No.:

                          Complainant:
                                            f?n{of-oL       Uvui-lf h uJ
                          Respondent:       yoJ-e   l/n1~ersJ

                           I certify that a copy of these materials was sent to the following person(s} on:

                           h-e<!... Jl,,   2_019                                   .
                           Date
                                                                    D Hand Delivered
                                                                    [il/Mailed
                                                                    ctr'other.,   ?CCLnneol          4-   -f.rna/J~c/
                                                                                         (specify)



                           RESPONDENT OR RESPONDENT'S ATTORNEY'S ADDRESS

                           V0J1,1es SQ,        C-tech r rJ;
                           Name

                           eo.l,)ox      2))   <t' Z55
                           Street

                           I\JtW./Wm,              tr IJ wlO
                           City, State, Zip Code

                                                                             ('.c0~
                                                                           Nae

                                                                              ;;z.-/1u/11
                                                                           Date   ~ 1
Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 56 of 59




              Exhibit M
                        Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 57 of 59




EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Krystal Underhill                                                             From:    Boston Area Office
       1029 Main Street                                                                       John F. Kennedy Fed Bldg
       Stratford, CT 06615                                                                    15 New Sudbury Street, Room 475
                                                                                              Boston, MA 02203



      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Cha;ge No.                                 EEOC Representative                                                 Telephone No.

                                                Amon L. Kinsey, Jr.,
1GA-2019-00034                                  Supervisory Investigator                                            (617) 565-3189
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under 3ny of ths statutes enforced by thP. EEOC.

      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge                           ·
      D          The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclud~ that t~e
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      m          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 yearsl
before you file suit may not be collectible.

                                                                     On behalf of the Commission
                                                                  ~~-~, .~~gt{
Enclosures(s)                                                                                                               (Date Mailed)
                                                                      Feng K. An,
                                                                  Area Office Director
cc:


           YALE UNIVERSITY
           100 Church Street
           New Haven, CT 06519
                  Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 58 of 59




Enclosure with EEOC
Form 161 (11/16)

                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal Jaw.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State Jaw may be shorter or more limited than those described below.)

                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                     Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1 /10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                                   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provid_e
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
         __ . _   . _   • ·- __ ,
                          Case 3:20-cv-00654-MPS Document 14 Filed 07/07/20 Page 59 of 59
                                                                                                    ~u,
                                , , _ . , •...., r\l 'I Lailll r..v I mi..111 L.11\J\Jl'\IIVlll'iA I IUN I IN rEDERAL           cou RT
                                                  IN THE STATE OF CONNECTICUT
                                                                                             of
     You have received a document which is the final determination or ofher final action the Commission. This ends our handfing of
     your charge. The Commission's action is effective upon receipt Now, you must decide.whether you want to file a private lawsuit in
     court. This fact sheet answers several commonly asked questions about filing a lawsuil

                                                      WHERE SHOULD I FILE MY LAWSUIT?

     Federal District Courts have strict rules concerning where you may file a suil You may fife a lawsuit against fhe respondent
     (employer, union, or employment agency) named in your charge. The appropriate court is the district court which covers either the
     county where the respondent is located or the county where the alleged act of discrimination occurred. A lawsuit can be filed at the
     following U.S. District Court locations in Connecficut                                           · ·

     •      The Unlted States District Courts for the District of Connecticut are focated at:

            o     The Abraham Ribicoff Federal Building, 450 Main Stieet, Hartford, Connecticut 06103, or by contacting the Cleik of the
                  Court Office at (860) 240-3200
            o     141 Church St., New Haven, Connecticut 06510, or by contacting the Cler'11 of the Court Office at (203) 773-2140
            o     TlJ~ Brien McM:ahQ.!]__f_ederal Building,_915 LaFayette. Blvd,, Bridgeport, Connaoticut 06604, or by contacting the Cierk of·
                  the Court Office at (203) 5?9-5861
            o     14 Cotiage Place, Waterbury, Connecticut 06702, or by contacting the New Haven Clerk of the Court at (203) 773-2140
                                                        WHEN MUST I FILE MY LAWSUIT?

     Your private lawsuit must be filed in U.S. District Court within 90 days of fr1e date you receive Uie enclosed final action. Once this 90
     day period is over, unless you have filed suit, you will have lost your right to sue.
                                                             DO I NEED A LAWYER?

     No, you do not need a lawyer to file a private suit. You ~ay file a complaint in federal court without a lawyer which is called a pro se
     complaint. Every district court has either a clerk or staff attorney who can assist you in filing prose. To find out how to file a pro se
     complaint, contact the clerk of the court having jurisdiction over your case who can advise you of the appropriate person lo assist you
     and of the procedures lo follow, which may vary from district lo district.

     You may, however, wish to retain a lawyer in order to adequately protect your legal rights. Whether you retain a private attorney, or
     file prose, you must file your suit in t~e appropriate court within 90 days of receiving this mailing.
                                                                                     1
                                            WHAT IF I WANT A LAWYER BUT CAN T AFFORD ONE?

     If you can't afford a lmvyer the U.S. Dis~ict Court which has jurisdiction may assist you in obtaining a lawyer. You should consult with
     the office of the district court that assists prose complainants for specific instructions on how to seek counsel.

     Generally, the U.S. District Court charges a $350.00 filing fee to commence a lawsuil However U1e court may waive the filing fee if
     you cannot afford to pay it. You should ask the office of the District Court that assists prose complainants for information concerning
     t'le necessary procedure to request that the filing fee be waived.

                                                          HOW CAN I FlND A LAWYER?

     These are several attorney referral services operated by bar or other attorney organizations which may be of assistance lo you in
     finding a lawyer to assist you in ascertaining and asserting your legal rights:

                                American Sar Association                                   (312) 988-5522
                                The Connecticut State Bar Association                    _ (860) 223-4400
                                National Employment Lawyers Association Referral Service   (212) 819-9450

     Your County, City of Municipal Lawyers or Bar Association may also be of assistance.

                                              HOW LONG WILL THE EEOC RETAIN MY CASE FILE?

     Generally, the Commission's rules call for your charge to be destroyed after 2 years from the date of a no cause determination or six
     months after other types of final actions. ff you file a suit, and vJsh us to retain your file for more than the normal retention period,
     you or your attorney should for11ard a copy of your court complaint to this office within 10 days aFi.er you file suit IF YOU FILE SU IT,
     YOU OR YOUR ATTORNEY SHOULD ALSO NOTIFY THIS OFFICE WHEN THE LAWSUIT IS RESOLVED.                                                        .

lnformatlcn Sheet
